Citation Nr: 1545999	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to April 1, 2013, for ankylosing spondylitis of the low back.

2.  Entitlement to an evaluation in excess of 20 percent prior to April 1, 2013, for ankylosing spondylitis of the low back.

3.  Entitlement to an initial compensable evaluation prior to December 22, 2011, for left hip bursitis.

4.  Entitlement to an evaluation in excess of 10 percent beginning December 22, 2011, for left hip bursitis.

5.  Entitlement to an initial evaluation in excess of 10 percent for right hip bursitis.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, A. W., and M. I.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1997 to July 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Veteran's claims were last remanded by the Board in November 2012.  As the remand directives were not fully complied with, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board's remand directives instructed the RO to obtain specific evidence, to include an October 2012 medical examination report from Fort Belvoir.  This examination report is not associated with the claims file and there is no evidence that the RO sought to obtain it.  The RO was also instructed to obtain all outstanding VA treatment records.  The record reflects the RO requested VA treatment records from the Richmond VA Medical Center (VAMC) dated December 2001 to January 2012 and from the Washington, D.C. VAMC dated August 2007 through August 2009.  The record also reflects that in formulating its May 2013 supplemental statement of the case and May 2013 rating decision that the RO reviewed and considered medical treatment records from both VAMCs during those dates, however, these records are not associated with the evidence of record before the Board.  Further, it is unclear how the RO chose those specific dates included in their records requests.  Notably, at the Veteran's August 2012 hearing before the Board, he indicated that he had recently sought treatment at Walter Reed Hospital and was scheduled for magnetic resonance imaging.  The only medical records from Walter Reed Hospital associated with the Veteran's claims file are dated May 2006 to December 2008.  Accordingly, on remand the RO must obtain and associate with the electronic evidence of record all VA treatment records, to include those from Walter Reed Hospital, Fort Belvoir, and the Washington, D.C. and Richmond VAMCs.

Additionally, the Board's November 2012 remand directives ordered a VA examination to assess the severity of the Veteran's low back disability, to include potentially associated neurological manifestations such as radiculopathy of the lower extremities and urinary incontinence.  The remand directives instructed the VA examiner to, among other things, specify the dates encompassed by Veteran's electronic medical records, perform nerve conduction and/or electromyography (EMG) studies, assess the Veteran's lay statements regarding his neurological symptoms, opine as to whether pain could significantly limit functional ability during flare-ups or periods of repeated use noting the degree of additional range of motion loss, and to provide an opinion as to whether the Veteran's subjective reports of his symptoms were consistent with the objective clinical findings.

In the April 2013 VA examination report, the examiner acknowledged reviewing the Veteran's claims file but did not to identify the dates of the electronic medical records reviewed.  As noted earlier, since none of the Veteran's VA treatment records had been associated with this electronic evidence of record, the examiner could not have reviewed the Veteran's complete medical history.

At the April 2013 VA examination, the Veteran reported subjective symptoms of bilateral lower extremity radiculopathy, such as numbness, tingling, and pain on the bottom of his feet.  Rather than conducting new nerve conduction studies or an EMG, the VA examiner merely reported the normal results of the EMG conducted in 2011.  The examiner acknowledged that the Veteran exhibited symptoms of radiculopathy, and then found that the examination revealed polyneuropathy and not radiculopathy.  The examiner stated that the findings were not indicative of "dermatome involvement" and "not related" to the Veteran's back claim, yet there was no rationale for this conclusion.  Further, the examiner did not consider the Veteran's lay statements regarding urinary incontinence as it potentially related to his low back disability.  Finally, the examiner did not discuss the Veteran's subjective reports of his symptoms and whether they were consistent with the objective clinical findings.

For the above reasons, the April 2013 VA back and neurological examinations are not adequate and the Veteran must be provided with new examinations.  Further, at the Veteran's hearing, he indicated that he experienced symptoms congruent with radiculopathy when his hips felt inflamed and sore.  Accordingly, the examiner must also consider whether the Veteran's radiculopathy symptoms are due to his service-connected bilateral hips.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request and associate with the electronic evidence of record all outstanding medical treatment records from:

* Richmond VAMC;

* Washington, D.C. VAMC; 

* Fort Belvoir; and

* Walter Reed Hospital.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected ankylosing spondylitis of the low back.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.

The examiner must conduct full range of motion studies on the service-connected low back.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

The examiner must also conduct electromyography studies to evaluate any reported radiating pain and any other reported neurological symptoms, to include urinary incontinence.

The examiner must provide opinions on:

* Whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss.  The examiner must state upon what specific evidence this determination was based.

* Whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and the functional limitations resulting from the Veteran's low back disorder.  The examiner must state upon what specific evidence this determination was based.

* Whether the Veteran's symptoms of radiating pain to his lower extremities are due to his low back disorder.  The examiner must state upon what specific evidence this determination was based.

* Whether any additional neurological symptoms, to include urinary incontinence, are due to the Veteran's low back disorder.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected bilateral hip disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.

The examiner must conduct full range of motion studies on the service-connected low back.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

The examiner must also conduct electromyography studies to evaluate any reported radiating pain and any other reported neurological symptoms, to include urinary incontinence.

The examiner must provide opinions on:

* Whether the Veteran's symptoms of radiating pain to his lower extremities are due to his bilateral hip disorder.  The examiner must state upon what specific evidence this determination was based.

* Whether any additional neurological symptoms, to include urinary incontinence, are due to the Veteran's bilateral hip disorder.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

